DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/19/2021. Claims 1, 4 are amended. Claims 1-12 are now pending.
Allowable Subject Matter
Claims 1-12 are allowed.
As of claim 1, the closest prior art Fujimori et al. (US 20030071975 A1; Fujimori) teaches a projector having a structure to attach a liquid crystal panel to a prism, which enables further enhancements in cooling capabilities. The structure includes a storing member fixed on a base and holding a holding frame, where a liquid crystal panel is held. Erected pieces to form a space to receive the holding frame are formed protruding on both left and right sides at the light incident side. Protrusions to form an air path with a cross-dichroic prism are formed on both left and right sides on the light emitting side. The liquid crystal panel is attached to the cross-dichroic prism through a holding member having an opening at a portion corresponding to the panel face of the liquid crystal panel. Fujimori does not anticipate or render obvious, alone or in combination, a projector having a fan frame, the fan being sleeved in the fan frame, wherein the fan frame comprises a first fixing portion having a first through hole, and two grooves located at two opposite sides of the first fixing portion, an extension direction of the two grooves is parallel to an extension direction of the first through hole, and a length of 
Claims 2-3, 5-12 are allowed as being dependent on claim 1.
As of claim 4, the closest prior art Fujimori et al. (US 20030071975 A1; Fujimori) teaches a projector having a structure to attach a liquid crystal panel to a prism, which enables further enhancements in cooling capabilities. The structure includes a storing member fixed on a base and holding a holding frame, where a liquid crystal panel is held. Erected pieces to form a space to receive the holding frame are formed protruding on both left and right sides at the light incident side. Protrusions to form an air path with a cross-dichroic prism are formed on both left and right sides on the light emitting side. The liquid crystal panel is attached to the cross-dichroic prism through a holding member having an opening at a portion corresponding to the panel face of the liquid crystal panel. Fujimori does not anticipate or render obvious, alone or in combination, a first fixing portion having a first through hole, and two grooves located at two opposite sides of the first fixing portion, an extension direction of the two grooves is parallel to an extension direction of the first through hole, and a length of each of the two grooves is greater than a depth of the first through hole; a first casing, fixed to the fan frame, wherein a first screw passes through the first through hole and is fixed to the first casing; a second casing, fixed to the first casing; and a projection lens, fixed to the second casing, wherein the fan frame has a first surface facing the first casing and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MOROHOSHI (US 20130050658 A1) teaches a projector 10 which includes, a housing 12; a projection optical system 16 that is accommodated in the housing 12 and projects a beam on a screen S based on input information from an external device such as a DVD video recorder R, a personal computer C, or USB memory M; a light receiving sensor unit 28; an operating unit 14; a cooling unit 22; a speaker 18; a connector unit 8 to which the external devices described above are connected; and a control unit 20 to which these units are connected. In addition, the projector 10 includes an adjustment mechanism and the like such as for changing the size of the image projected on the screen S by driving a part of the projection optical system 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882